Name: Commission Regulation (EEC) No 573/90 of 7 March 1990 amending Regulation (EEC) No 3328/89 opening invitations to tender for the supply of certain citrus fruit to Poland in accordance with Council Regulation (EEC) No 2247/89
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  plant product;  Europe
 Date Published: nan

 8 . 3 . 90 Official Journal of the European Communities No L 59/ 15 COMMISSION REGULATION (EEC) No 573/90 of 7 March 1990 amending Regulation (EEC) No 3328/89 opening invitations to tender for the supply of certain citrus fruit to Poland in accordance with Council Regulation (EEC) No 2247/89 HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EEC) No 3328/89 is hereby replaced by the following : '2 . The supply indicated in paragraph 1 shall consist of : (a) 15 000 tonnes of lemons mobilized in the follo ­ wing Member States :  Italy :  Spain :  Greece : 10 500 tonnes, 4 000 tonnes, 500 tonnes ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2247/89 of 24 July 1989 on an emergency measure for the free supply of certain agricultural products to Poland ('), and in particular Article 3 thereof, Whereas Article 1 (2) of Commission Regulation (EEC) No 3328/89 of 3 November 1989 opening invitations to tender for the supply of certain citrus fruit to Poland in accordance with Council Regulation (EEC) No 2247/89 (2), as amended by Regulation (EEC) No 364/90 ('), allocated the quantities of oranges and lemons to be mobilized between certain Member States ; whereas the quantities allocated should be adjusted in line with the tenders submitted on 13 February 1990 ; Whereas the measure provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, (b) 5 000 tonnes of oranges mobilized in the follo ­ wing Member States :  Italy :  Spain :  Greece : 3 500 tonnes, 500 tonnes, 1 000 tonnes .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 216, 27. 7. 1989, p. 5. (2) OJ No L 321 , 4. 11 . 1989, p. 43 . (3) OJ No L 39, 13 . 2. 1990 , p. 21 .